of the writ as he raised claims new and different from those raised in his
                previous petition. 3 See     NRS 34.810(2). Appellant's petition was
                procedurally barred absent a demonstration of good cause and actual
                prejudice.   See NRS 34.726(1); NRS 34.810(3). Moreover, because the
                State specifically pleaded laches, appellant was required to overcome the
                rebuttable presumption of prejudice. See NRS 34.800(2).
                             Appellant first claimed the procedural bars should not apply
                because this court disapproved of the natural-and-probable-consequences
                doctrine regarding aiding and abetting in Mitchell v. State, 122 Nev. 1269,
                149 P.3d 33 (2006), and that ruling came out after appellant filed his first
                petition. The Mitchell case discussed and applied this court's conclusions
                from Sharma v. State, 118 Nev. 648, 56 P.3d 868 (2002). 122 Nev. at
                1275-1277, 149 P.3d at 37-38. As Sharma was issued prior to appellant's
                first petition, the legal grounds for appellant's claim were available to be
                raised in an earlier petition. Appellant also provided no explanation for
                the delay from the issuance of the Mitchell decision in 2006.            See
                Hathaway v. State, 119 Nev. 248, 252, 71 P.3d 503, 506 (2003). In
                addition, the Mitchell and Sharma cases had no bearing on appellant's
                conviction because appellant was charged as the person who actually
                stabbed the victims and not as an aider and abettor. Therefore, appellant
                failed to overcome the procedural bars.
                             Next, appellant claimed it would be a fundamental
                miscarriage of justice to apply the procedural bars because he is actually
                innocent. In order to demonstrate a fundamental miscarriage of justice, a

                      3Richardson     v. Warden, Docket No. 41296 (Order of Affirmance,
                February 11, 2004).



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                petitioner must make a colorable showing of actual innocence—factual
                innocence, not legal innocence. Pellegrini v. State, 117 Nev. 860, 887, 34
                P.3d 519, 537 (2001); Calderon v. Thompson, 523 U.S. 538, 559 (1998).
                Appellant did not demonstrate actual innocence as all of his claims involve
                legal innocence, and therefore, he failed to show that "it is more likely
                than not that no reasonable juror would have convicted him in light of. . .
                new evidence." Calderon, 523 U.S. at 559 (quoting Schlup v. Delo, 513
                U.S. 298, 327 (1995)); see also Pellegrini, 117 Nev. at 887, 34 P.3d at 537;
                Mazzan v. Warden, 112 Nev. 838, 842, 921 P.2d 920, 922 (1996).
                            Finally, appellant failed to overcome the presumption of
                prejudice to the State. Therefore, the district court did not err in denying
                the petition as procedurally barred and barred by laches. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED. 4




                      4We   have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I947A
                cc:   Hon. Abbi Silver, District Judge
                      Lorne Douglas Richardson
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A